UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 333-120682 ENVIRONMENTAL CONTROL CORP. (Exact name of registrant as specified in its charter) Nevada 20-3626387 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 85 Kenmount Road, St. John’s Newfoundland, Canada (Address of principal executive offices) A1B 3N7 (Zip Code) (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YES o NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act o YES x NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o YES x NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court.o YES o NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 45,569,068 common shares issued and outstanding as of August 12, 2010 Table of Contents Part I- FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item4. Controls and Procedures 8 PART II- OTHER INFORMATION 9 Item 1. Legal Proceedings 9 Item 1A. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. [Removed and Reserved] 9 Item 5. Other Information 9 Item 6. Exhibits 9 1 Part I- FINANCIAL INFORMATION Item 1. Financial Statements Environmental Control Corp. (A Development Stage Company) June 30, 2010 Balance Sheets F-1 Statements of Operations F-2 Statements of Cash Flows F-3 Notes to the Financial Statements F-4 2 Environmental Control Corp. (A Development Stage Company) Balance Sheets (Expressed in Canadian Dollars) (unaudited) ASSETS Current Assets Cash Amounts receivable Investment tax credit receivable (Note 2(n)) Total Current Assets Property and equipment (Note 3) Total Assets LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable Accrued liabilities Accrued convertible interest payable to related parties (Note 5) Advances from related parties (Note 6(a)) Total Current Liabilities Convertible debentures issued to related parties (Note 5) Advances from related parties (Note 6(b)) Total Liabilities Contingencies and Commitments (Notes 1 and 9) Stockholders’ Deficit Common stock, 75,000,000 shares authorized, US$0.001 par value; 45,569,068 shares issued and outstanding (December 31, 2009 – 45,869,068 shares) Additional paid-in capital Common stock to be issued (Note 7(b)) Deficit accumulated during the development stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit (The accompanying notes are an integral part of these financial statements) F-1 Environmental Control Corp. (A Development Stage Company) Statements of Operations (Expressed in Canadian Dollars) (unaudited) Accumulated from For the For the For the For the March 6, 1999 Three months Three months Six months Six months (Date of Inception) Ended Ended Ended Ended to June 30, 2010 June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 $ Revenue – Expenses Depreciation Foreign exchange (gain) loss ) ) ) General and administrative (Note 4) Research and development Total Operating Expenses Loss From Operations ) Other Expenses Accretion of discounts on convertible debentures ) Interest expense ) Total Other Expenses ) Net Loss for the Period ) Net Loss Per Share – Basic and Diluted – Weighted Average Shares Outstanding (The accompanying notes are an integral part of these financial statements) F-2 Environmental Control Corp. (A Development Stage Company) Statements of Cash Flows (Expressed in Canadian Dollars) (unaudited) For the For the Six months Six months Ended Ended June 30, 2010 June 30, 2009 $ $ Operating Activities Net loss for the period ) ) Adjustments to reconcile net loss to net cash used in operating activities: Accretion of discounts on convertible debentures Depreciation Stock-based compensation – Foreign exchange translation (gain) loss ) Changes in operating assets and liabilities: Receivables ) – Investment tax credit receivable – – Prepaid expenses – Accounts payable and accrued liabilities ) Accrued convertible interest payable Net Cash Used In Operating Activities ) ) Financing Activities Proceeds from convertible debt Proceeds from issuance of shares – – Net Cash Provided by Financing Activities Increase (Decrease) in Cash ) Cash - Beginning of Period Cash - End of Period Supplemental Disclosures Interest paid – – Income taxes paid – – (The accompanying notes are an integral part of these financial statements) F-3 Environmental Control Corp. (A Development Stage Company) Notes to the Financial Statements (Expressed in Canadian Dollars) (unaudited) 1. Nature of Business and Continuance of Operations Environmental Control Corp. (the “Company”) was incorporated in the State of Nevada on February 17, 2004 under the name Boss Minerals, Inc. and, effective April 13, 2006, changed its name to Environmental Control Corp. Boss Minerals, Inc.’s initial operations included the acquisition and exploration of mineral resources. On March 20, 2006, management changed its primary business focus to that of development of emission control devices for small spark ignition combustion engines. On March 20, 2006, the Company entered into an Asset Acquisition Agreement (the “Agreement”) to acquire the principal assets of Environmental Control Corp. (“ECC”), a private Canadian based company. The Company is in the development stage as defined by Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 915, Development Stage Entities. On April 4, 2006, the Company authorized a 5:1 stock split to be applied retroactively. In addition, the Company increased its authorized share capital to 200,000,000 common shares. All share amounts stated herein have been restated to reflect the stock split. On February 26, 2007, the acquisition of the business of ECC was completed through the issuance of 22,500,000 shares of common stock. Prior to the acquisition of ECC, the Company was a non-operating shell company. The acquisition was a capital transaction in substance and therefore has been accounted for as a recapitalization, which is outside the scope of ASC 805, Business Combinations. Under recapitalization accounting, ECC was considered the acquirer for accounting and financial reporting purposes, and acquired the assets and assumed the liabilities of the Company. Assets acquired and liabilities assumed were reported at their historical amounts. These financial statements include the accounts of the Company since the effective date of the recapitalization (February 26, 2007) and the historical accounts of the business of ECC since inception on March 6, 1999. These financial statements have been prepared on a going concern basis, which assumes the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations, and the attainment of profitable operations. As at June 30, 2010, the Company has a working capital deficiency of $11,798 and has incurred losses totalling $2,038,922 since inception, and has not yet generated any revenue from operations. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Management estimates expenditures of approximately $80,000 for research and development activities, and approximately $190,000 for other operational costs over the next twelve months. The Company had $63,991 in cash on hand at June 30, 2010. The Company currently has no revenues and must rely on debt financing and the sale of equity securities to fund operations. The Company does not have any arrangements in place for any future equity or debt financings, and there is no assurance that the Company will be able to obtain the necessary financings to complete its objectives. 2. Summary of Significant Accounting Policies a) Basis of Presentation The financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States and are expressed in Canadian dollars. The Company’s fiscal year end is December 31. b) Interim Financial Statements These interim unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Securities and Exchange Commission (“SEC”) Form 10-Q. They do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. Therefore, these financial statements should be read in conjunction with the Company’s audited financial statements and notes thereto for the year ended December 31, 2009, included in the Company’s Annual Report on Form 10K filed March 31, 2010 with the SEC. The financial statements included herein are unaudited; however, they contain all normal recurring accruals and adjustments that, in the opinion of management, are necessary to present fairly the Company’s financial position at June 30, 2010, and the results of its operations and cash flows for the six month and three month periods ended June 30, 2010 and 2009. The results of operations for the period ended June 30, 2010 are not necessarily indicative of the results to be expected for future quarters or the full year. F-4 Environmental Control Corp. (A Development Stage Company) Notes to the Financial Statements (Expressed in Canadian Dollars) (unaudited) 2. Summary of Significant Accounting Policies (continued) c) Use of Estimates The preparation of financial statements in conformity with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company regularly evaluates estimates and assumptions related to the recoverability of receivables and investment tax credit receivable, deferred income tax asset valuation allowances, stock-based compensation and financial instrument valuations. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. d) Cash and Cash Equivalents The Company considers all highly liquid instruments with maturity of three months or less at the time of issuance to be cash equivalents. e) Financial Instruments The Company’s financial instruments consist principally of cash, accounts payable, advances from related parties and convertible debentures issued to related parties. Pursuant to ASC 820, Fair Value Measurements and Disclosures, and ASC 825, Financial Instruments the fair value of the Company’s cash equivalents is determined based on “Level 1” inputs, which consist of quoted prices in active markets for identical assets. The Company believes that the recorded values of all of the Company’s other financial instruments approximate their current fair values. Assets measured at fair value on a recurring basis were presented on the Company’s balance sheet as of June 30, 2010 as follows: Fair Value Measurements Using Quoted Prices in Active Markets For Identical Instruments (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Balance as of June 30, 2010 Assets: Cash $ $
